Nov   6 2015 11:27ani           PG01
11/06/2015 12:20 FAX                                jury assignments                                    @0001/0002


                                                                                                          FILED IN
                                                                                                  4th COURT OF APPEALS
                                                                                                      SAN ANTONIO, TX
                                        NOTIFICATION OF LATE RECORD                                    November 9, 2015
                                                                                                    KEITH E. HOTTLE
                                                                                                  CLERK OF THE COURT
        Court of Appeals No. ifktiown: OM- \ S -                           C \y
        Trial Court Style:                      trra^                               LCC.      u

        Trial Court No.             (-$"-61- OO / (o S"
        I am the official responsible for preparing the clerk's record ^porter's recor^circle
        one) in the above-referenced appeal. Theapproximate dateof trial wa5r


        The record was originally due:        11" 3 " f S
        1anticipate the length ofthe record to be:                  f p-
        1am unable to file the record by the date such record is due because (check one)

                the appellant is not entitled to appeal without paying the fee, andthe appellant has
        failed to pay the fee or make arrangements to pay the fee for preparing such record.                  ,       .
                                             AAr-                    A.                  X* ^U'o CAlle^cf
              my other duties or activities preclude working on the record and include the             ^ -r/i c-c
        following (attach addition pages ifneeded)                                                              iS,
        1anticipate the record will be completed by ^                      Ol A/iLr-
        1, as the undersigned court official, certify that acopy of^he Notifi^tion ofL^tel^ecord              r^
        has been served by first class mail or fax to the parties to the judgment or order being
        appealed.
        Date:        \ 1~ S~' IS"
        Signature:                                                  CjO^h-
        Acknowledgment (To be completed by Notary or Court Clerk)

       STATE OF TE;
       COUNTY OF



                                      authority on this day personally appeared
                                       _ known to me to be the person who names is subscribed to
       the foregoing instrument and acknowledged to methat he/she executed the same for the
       reasons expressed therein.

       Date:       II W       1—^                      Signature:

                                                       Printed Name:




            / orp. X
                                                                                      Nov   6 2015 11:27aiii          P002
11/06/2015 12:20 FAX                                 Jury assignments                                     @10002/0002




Plummer, Tracy
                                            O'-l- IS''66^S--].
From:                            Plummer, Tracy
Sent:                            Thursday, September 24, 2015 2:56 PM
To:                              'aggie@helpingtexas.com'
Subject:                         Appeal


Mr. Trenz-


I receiveda Noticeof Appeal in Cause No.2015-CI-00165 from the Clerk's office. Ifyou are in need of the record from
9/3/15, itwill beapproximately $200.00. Please forward me payment to below address, or drop by. If you need a
transcript in the matter.

Tracy Plummer
Certified Shorthand Reporter, 40?"' Court
Bexar County Courthouse
210-335-2895




                 X              ^